The Court
held that when a statute fixes absolutely the,time within which an appeal must be taken, the appellate Court has no power to enlarge it; and its jurisdiction to entertain the appeal depends upon a compliance with the statute. But when, as in this instance, the statute gives the appellate Court power, under certain circumstances, to authorize the appeal, the parties may, by stipulation, agree to extend the time beyond the period fixed by the statute; and having done so in this case, the Court below erred in dismissing the appeal.